DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 16-28, drawn to a process.
Group II, claim 29, drawn to an article.
Group III, claim 30, drawn to a second method.

Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a method for producing an article including one or more of the sin complexes as shown in the F-I, F-II and F-III.  Group II is directed to an article formed from the method, a different statutory category of invention and Group III is directed to the use of latent urethanization catalysts as the fin complexes in a method of additive manufacturing not recited in independent claim 1 of Group I or independent claim 29 of Group II.


Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of tin complexes according to F-I, F-II and F-III, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hulse (GB 899948).  See pp. 4, col. 2, Example 2.  The disclosed structure is a species that anticipates the claimed genus of Markush grouping structures.  Therefore, the Markush grouping of structures, the structures common to Groups I, II and III cannot be a special technical feature in view of the applied art.
	Therefore, Unity of Invention is broken and restriction is deemed proper.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
 Currently, the following claim(s) are generic:  Claim 16.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of claim 16 are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The viscosities of the materials can vary by over 6 orders of magnitude, for example, according to Applicant’s own claim 17.

Although the chemical compounds of claim 16 share a common structure of tin complexes, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Hulse (GB 899948).  See pp. 4, col. 2, Example 2.  The disclosed structure is a species that anticipates the claimed genus of Markush grouping structures.
Further, the compounds of these groups do not belong to a recognized class of chemical compounds. 

The chemical compounds of claim 16 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Regarding claim 1, there isn’t a single formula that encompasses all of the recited structures (see formula for F-I vs F-II vs. F-III.  Furthermore, the alternatives do not belong to a recognized class of compounds in the art.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	-whether D is O, S or N-R1.
	-whether R1 is saturated vs. unsaturated, linear vs. branched, aliphatic vs. cycloaliphatic.
	-the X, Y and Z are C-R2-R3, C-R2-R30C-R4R5 or C(R2)(R3)-C(R4)(R5)-C-(R6)(R7) or ortho-arylene radicals of the cited formulae.
	-whether L1, L2 and L5 are which one of: O, S, OC=O, OC=S, SC=O, SC=S, OS(=o)2O-, OS(=O)2, or N(R12).
	-whether L3 and L4 are which one of: OH, SH, OR13, -Hal, OC(=O)R14, -SR15, OC(=S)R16, OS(-O)2OR17, OS(=O)2R18, OR -NR10R20 OR L1-X-D-Y-L2.
	-whether R13-R20 are saturated vs. unsaturated, linear vs. branched, aliphatic vs. cycloaliphatic, whether they are optionally substituted aromatic or araliphatic radicals or not, the number of carbon atoms in each R group and heteroatom presence as well as number of Oxygen, Sulfur, Nitrogen which replace hydrogens.

A complete reply to this restriction requirement will include:
-whether Group I vs. II vs. III is elected
-which among the species for each species selection alternative are elected as detailed above.

A telephone call was made to Atty. Claudia Schultze on 2/8/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/GUY F MONGELLI/Patent Examiner, Art Unit 1743